DETAILED ACTION
1.          Claims 1, 3-16, 18-31, 33-46, and 48-60 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 1/20/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.          In response to the amendment received in the Office on 1/20/2021, the Office acknowledges the current status of the claims: claims 1, 16, 30, 31, 46, and 60 have been amended, claims 2, 17, 32, and 47 have been canceled, and no new matter appears to be added.

EXAMINER'S AMENDMENT
4.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Tsai on March 10, 2021.

The application has been amended as follows: 
Claim 3:
Please remove “The method of claim 2” and replace with “The method of claim 1”.

Claim 5:
Please remove “The method of claim 2” and replace with “The method of claim 1”.

Claim 18:
Please remove “The apparatus of claim 17” and replace with “The apparatus of claim 16”.

Claim 20:
Please remove “The apparatus of claim 17” and replace with “The apparatus of claim 16”.

Claim 33:
Please remove “The method of claim 32” and replace with “The method of claim 31”.

Claim 35:
Please remove “The method of claim 32” and replace with “The method of claim 31”.

Claim 48:
Please remove “The apparatus of claim 47” and replace with “The apparatus of claim 46”.

Claim 50:
Please remove “The apparatus of claim 47” and replace with “The apparatus of claim 46”.

End Examiner’s Amendment.

Allowable Subject Matter
5.          Claims 1, 3-16, 18-31, 33-46, and 48-60 are allowed.
6.          The following is an examiner’s statement of reasons for allowance: in consideration of the amended claim(s) to incorporate features of objected claim matter as indicated by the Examiner in the Office action mailed 6/09/2020 and 10/20/2020 (and further in view of the arguments received in the Office on 1/20/2021 in response to the mailed Office action), Examiner is of the opinion the Allowance of the Application is made clear in the record. See MPEP 1302.14: “The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2007/0268168 A1 to Jensen et al. at [0077-0080].

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 1, 2021